                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

 Case No.:      CV 19-07187 JAK (SS)                                 Date:    December 9, 2019
 Title:         Terry Hubbard v. Eduardo P. Cardenas et al.



 Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                Donnamarie Luengo                              Tape No.: CS 12/09/2019
                  Deputy Clerk                                Court Recorder: CourtSmart

      Attorneys Present for Plaintiff(s):                 Attorneys Present for Defendant(s):

                 Dennis Jay Price                               Ahmad Said Takouche
                                                                   Karla J. Kraft


Proceedings:            (In Chambers) ORDER TO SHOW CAUSE RE: FAILURE TO
                        APPEAR ON TIME TO SETTLEMENT CONFERENCE

       On December 9, 2019, at 10:00 a.m., a settlement conference was set before the
undersigned. See Dkt. No. 27. Defendants Eduardo P. Cardenas and Maria M. Cardenas,
Defendants’ pro bono counsel, and Plaintiff’s counsel arrived on time. Plaintiff’s counsel
informed the Court that Plaintiff Terry Hubbard (“Plaintiff”) missed his bus and would arrive
within 40 minutes. Plaintiff arrived at 11:12 a.m., more than an hour after the scheduled settlement
conference was set to begin.

       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, as to why the Court
should not impose monetary sanctions against him for failing to appear on time to the settlement
conference. Plaintiff shall file a declaration by December 19, 2019, explaining his failure to make
a timely appearance at the settlement conference. After receiving the declaration, the Court will
determine whether a hearing on the matter is warranted.

       IT IS SO ORDERED.




                                                                                             : .01
                                                                Initials of Preparer         dl



CV-90 (05/15)                         CIVIL MINUTES - GENERAL                             Page 1 of 1
